 


114 HRES 347 EH: Providing for further consideration of the bill (H.R. 5) to support State and local accountability for public education, protect State and local authority, inform parents of the performance of their children's schools, and for other purposes, and providing for consideration of the bill (H.R. 2647) to expedite under the National Environmental Policy Act and improve forest management activities in units of the National Forest System derived from the public domain, on public lands under the jurisdiction of the Bureau of Land Management, and on tribal lands to return resilience to overgrown, fire-prone forested lands, and for other purposes.
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 347 
In the House of Representatives, U. S.,

July 8, 2015
 
RESOLUTION 
Providing for further consideration of the bill (H.R. 5) to support State and local accountability for public education, protect State and local authority, inform parents of the performance of their children's schools, and for other purposes, and providing for consideration of the bill (H.R. 2647) to expedite under the National Environmental Policy Act and improve forest management activities in units of the National Forest System derived from the public domain, on public lands under the jurisdiction of the Bureau of Land Management, and on tribal lands to return resilience to overgrown, fire-prone forested lands, and for other purposes. 
 
 
That during further consideration of the bill (H.R. 5) to support State and local accountability for public education, protect State and local authority, inform parents of the performance of their children's schools, and for other purposes, pursuant to House Resolution 125, it shall be in order to consider the further amendments printed in part A of the report of the Committee on Rules accompanying this resolution as though they were the last further amendments printed in part B of House Report 114–29.  2.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2647) to expedite under the National Environmental Policy Act and improve forest management activities in units of the National Forest System derived from the public domain, on public lands under the jurisdiction of the Bureau of Land Management, and on tribal lands to return resilience to overgrown, fire-prone forested lands, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and amendments specified in this section and shall not exceed one hour equally divided among and controlled by the chair and ranking minority member of the Committee on Agriculture and the chair and ranking minority member of the Committee on Natural Resources. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendments in the nature of a substitute recommended by the Committees on Agriculture and Natural Resources now printed in the bill, it shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of Rules Committee Print 114–21 modified by the amendment printed in part B of the report of the Committee on Rules accompanying this resolution. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in part C of the report of the Committee on Rules. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
